NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANTONIO RICO ANGELES,                           No.    16-70039

                Petitioner,                     Agency No. A031-249-743

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Antonio Rico Angeles, a native and citizen of the Philippines, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s order of removal. We have jurisdiction under 8

U.S.C. § 1252. We review de novo legal claims regarding United States



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
citizenship. Hughes v. Ashcroft, 255 F.3d 752, 755 (9th Cir. 2001). We deny the

petition for review.

      The agency did not err in determining that Rico Angeles did not establish

eligibility for United States citizenship, where he was born in 1959 in the

Philippines to two citizens of the Philippines, his father never obtained United

States citizenship, and his mother obtained United States citizenship in 1980 when

he was no longer under the age of eighteen. See 8 U.S.C. §§ 1401 (1959), 1432

(1980); Minasyan v. Gonzales, 401 F.3d 1069, 1075 (9th Cir. 2005) (derivative

citizenship is determined under the law in effect at time the critical events giving

rise to eligibility occurred); Hughes, 255 F.3d at 760 (8 U.S.C. § 1431 granted

automatic citizenship only to those children who were under the age of 18, and

who met the other criteria, on February 27, 2001).

      PETITION FOR REVIEW DENIED.




                                          2                                    16-70039